Case 7:21-cv-01539-VB Document 22 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

wenn nn en nen nen eee --- wonn nnn =X |
SWITCH, LTD., : |
Plaintiff, |
ORDER !
Vv. —_—__
LUNAVI, INC. and GREEN HOUSE DATA, 21 CV 1539 (VB)
INC,, |
Defendants. : !

ee ee eee eee eee eeeenenae x

 

Plaintiff commenced this action by filing a complaint on February 19, 2021. (Doc. #1).
On July 17, 2021, defendant filed a motion to dismiss or, in the alternative, to transfer venue to
the District of Wyoming pursuant to 28 U.S.C. § 1404. (Doc. #17).

By letter dated July 29, 2021, plaintiff's counsel informed the Court that “[a]lthough
[they] believed venue was proper at the time of the filing of the complaint, and [they] neither
concede nor admit any impropriety to the venue, given that Plaintiff's motion seeks either
dismissal or transfer, Switch has chosen to stipulate to the transfer.” (Doc. #20), The parties
subsequently filed a stipulation to transfer this action to the District of Wyoming. (Doc. #21).

Accordingly, it is HEREBY ORDERED:

Pursuant to 28 U.S.C. § 1404, the Clerk of Court is instructed to transfer this case to the
District of Wyoming and close this case.
Dated: July 30, 2021

White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 
